Title: To George Washington from Colonel Theodorick Bland, 5 June 1778
From: Bland, Theodorick
To: Washington, George


                    
                        Sr
                        Petersburgh [Va.] June 5th 1778
                    
                    Since Closing my letter to you of this day Mr Addison Lewis of my Regt has applyed to me on acct the Rank which he appears most certainly to be entitled to on the Promotion of Capt. Lee, he being now the Oldest Leiutt in the Cavalry. I must also beg leave to Inform yr Excelly that Capt. Lewellen Jones is under nearly the same Predicament, he being the Oldest Capt. of Cavalry in the Service. These Gentn feel (with some distress) them selves neglected in the line of Promotion, after having yeilded their Country the most faithfull, & active services in their power; while younger officers in the same Regt have been promoted over their heads whose merit however great, these Gentn had Similar opportunities offerd I doubt not might have Emulated. They repine not at the Advancement of others whose signal Services have renderd objects of yr Excellencys Patronage, and the rewards of their Country, but wish not to be overlooked, and by that means receive, what is worse to an officer than death, a Silent reproach for a Conduct which they flatter themselves on the Strictest Scrutiny wd merit at least the approbation, if not the applause of their Country. And now Sr I am on the Subject of Ranks yr Excy will I hope excuse my reminding you of my own having been by some means or other overlooked on my entering into the Continental Service as that I was reduced during the last campaign to the disagreeable dilemma of either Quitting the Service of my Country into which I enterd on the Purest principles of Patriotism, or of Submitting to the Commands of Gentn appointed to raise a regt long after I had the command of a full Regt on actual Duty. Knowing the immense and Important business in which yr Excelly is constantly engaged it is with the Utmost reluctance I am induced to trouble you with subjects of this nature. But when I consider the Injury which my Honor as an officer sustains, or would sustain by tamely acquiescing in being Superseded in my rank, together with that of the other officers in my Regt whose more Immediate Guardian & advocate I esteem my self on such occasions & whose rank is under similar circumstances with mine I trust yr Excy will excuse my Intrusion. Having been informed that the Regt I have the Honr to Command has since my departure from Camp sufferd a dismemberment of one whole troop, which has been attached to a new Raised Corps under the Command of Majr Lee. I must beg leave with diffidence to mention to Yr Excellency, that Shd the fact be really as has been stated to me, I feel myself sensibly affected by a measure which I can hardly conceive has ever received yr sanction, not only from its being unprecedented as far as my  small reading or experience informs me, but also as it leaves a Captain in my Regt totally without a troop, and myself the Colo. of a Mutilated Regt—yr Excellency will I doubt not at once perceive the propriety of this remonstrance and will I hope if the Amputation has not been already performed, restore to the regiment, or suffer it to retain the limb which has been nourished with the greatest care and attention by Yr Excys Most obedt Sert
                    
                        Theok Bland
                    
                    
                        P.S. As the Augmentation has been resolved on, and I find the Cols of other Regts are appointg officers & have myself recd no orders or instructions for so doing shd be glad to be informed by yr Excy how to proceed in that case having had many applications from young Gentn on that head.
                    
                